DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Harry B. Shubin on May 3, 2022.  

The application has been amended as follows:
[Specification]
Page 20: 
Line 17: “of empirical formula Cn(H2O)n with n between 3 and 12, preferably between 3 and 10.”

Claim 1
Lines 15-18, 
“iii) drying said impregnated support at a temperature below 180 
       i) and ii) being carried out separately, in any order, or at the same time,
       with the proviso that the catalyst is not calcined under a calcination temperature range of 250 [Symbol font/0xB0]C - 1000 [Symbol font/0xB0]C, thereby producing an uncalcined catalyst, 
       and”

Claim 7
The process as claimed in claim 1, wherein a a 

Claim 11
Line 8, “- monosaccharides of empirical formula Cn(H2O)n or

Claim 15
Line 3, “acyclic amides having one or two amide functional groups 
Line 6, “functional group or an alcohol functional group; or”

Reasons for Allowance 
Applicants agreed to amend the claim 1 to recite “iii) drying said impregnated support at a temperature below 180 [Symbol font/0xB0]C under a calcination temperature range of 250 [Symbol font/0xB0]C - 1000 [Symbol font/0xB0]C, thereby producing an uncalcined catalyst,”.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-7 and 9-16. A process comprising hydrogenation of at least one aromatic or polyaromatic compound contained in a hydrocarbon feedstock having a final boiling point below or equal to 650°C, said process being carried out in gas phase or in liquid phase, at a temperature of 30 to 350°C, at a pressure of 0.1 to 20 MPa, at a hydrogen/(aromatic compounds to be hydrogenated) molar ratio of 0.1 to 10 and at an hourly space velocity HSV of 0.05 to 50 h-1, in the presence of a catalyst comprising an alumina support and an active phase comprising nickel, said active phase not comprising a metal from Group VIB, said process comprising:
a) first preparing said catalyst by at least:
i) bringing said alumina support into contact with at least one solution containing at least one nickel precursor,
ii) bringing said alumina support into contact with at least one solution containing at least one organic compound comprising at least one carboxylic acid functional group;
whereby after i) and ii) an impregnated support is produced,
iii) drying said impregnated support at a temperature below 180 °C;
      i) and ii) being carried out separately, in any order, or at the same time,
      with the proviso that the catalyst is not calcined under a calcination temperature range of 250 [Symbol font/0xB0]C - 1000 [Symbol font/0xB0]C, thereby producing an uncalcined catalyst, and
b) hydrogenating the at least one aromatic or polyaromatic compound contained in the
hydrocarbon feedstock with the uncalcined catalyst, is considered novel.
A closest prior art to Bentaleb et al. (WO 2013/093231 A1) discloses a process for the hydrogenation of a hydrocarbon feed in the presence of a hydrogenation catalyst (Abstract), wherein the process comprises: (i) preparing a hydrocarbon feedstock comprising polyunsaturated hydrocarbons and aromatics having a final boiling point of less than or equal to 250 [Symbol font/0xB0]C, such as steam cracking gasoline having aromatics 50-70 wt% (page 4, last paragraph thru page 5, 10th paragraph); (ii)  conducting the hydrogenation of the hydrocarbon feedstock under reaction conditions comprising a temperature range of 20-200 [Symbol font/0xB0]C, a pressure range of 0.3-5 MPa, a molar ratio of hydrogen/(polyunsaturated hydrocarbons to be hydrogenated) 0.1-4, and an hourly space velocity range (a ratio of the volume flow rate of charge to the volume of catalyst) of 0.2-100 h-1 (page 5, 3rd paragraph from the bottom). Since in the steam cracking gasoline, the aromatics are present with an amount of 50-70wt% and diolefins are present with an amount of 10-25 wt% (page 5, 4th-9th paragraph), it is estimated that a molar ratio of hydrogen/(aromatic hydrocarbons to be hydrogenated) ranges from about 0.2 to about 28; (iii) the hydrogenation catalyst comprises an alumina support and an active phase comprising nickel, said active phase not comprising a metal from Group VIB, said catalyst being prepared by a process comprising: a) at least one step of preparing at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group; b) at least one step of impregnation step of the solution prepared in step a) on the support; and c) a step of drying said impregnated support at a temperature range of 20-160 °C which is within the recited drying temperature range.  But Bentaleb discloses a calcination step of the hydrogenation catalyst at a temperature range of 200-800 [Symbol font/0xB0]C as a necessary step for producing the hydrogenation catalyst (page 3, 5th paragraph), therefore, does not disclose the feature of “with the proviso that the catalyst is not calcined under a calcination temperature range of 250 [Symbol font/0xB0]C - 1000 [Symbol font/0xB0]C, thereby producing an uncalcined catalyst, and the hydrogenating the at least one aromatic or polyaromatic compound contained in the hydrocarbon feedstock with the uncalcined catalyst” as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772